DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior rejections under 35 U.S.C. §112(b) have been withdrawn in view of the amendments filed 07/12/2022. 
With respect to the rejections under 35 U.S.C. §103, Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Applicant’s sole argument against the prior rejections is that the pending claims realize unexpected results. This is not found persuasive for the reasons given below.
Applicant is reminded that, “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See also MPEP 716.02(d).
In the instant case, Applicant claims in claim 1:
“A separator for a lithium secondary battery comprising: a porous substrate; and a coating layer disposed on at least one side of the porous substrate, wherein the coating layer contains: heat-resistant organic particles, an organic heat-resistant binder, and an organic adhesive binder,… wherein a mixing weight ratio of the organic heat-resistant binder and the organic adhesive binder is 7:3 to 9:1.” (Claim 1, emphasis added)
As shown in claim 1 above, Applicant broadly claims, (1) heat-resistant organic particles, (2) an organic heat-resistant binder, and (3) an organic adhesive binder.
	Regarding the (1) heat-resistant organic particles, Applicant’s disclosure teaches that the heat-resistant organic particles may be formed of for example, a crosslinked (meth)acryl-based polymer or a crosslinked polystyrene, including reaction products of (meth)acryl-based monomers that include one or more selected from C1-C20 alkyl (meth)acrylate, (meth)acrylate containing a hydroxy group, (meth)acrylate containing a C1-C20 hydroxyalkyl group, and (meth)acrylate containing a C1-C20 alkoxy group. Applicant further discloses that the crosslinked (meth)acryl-based polymer may include, for example, crosslinked polyalkyl(meth)acrylate, crosslinked poly(meth)acrylic acid, and the like. The crosslinked polyalkyl(meth)acrylate may include, for example, crosslinked polymethylmethacrylate, crosslinked polyethylmethacrylate, crosslinked polymethylacrylate, crosslinked polyethylacrylate, and the like. See [0043]-[0045] of the instant disclosure’s PG-Pub.
	In contradistinction, Applicant has only provided data for a Zeon corporation “crosslinked PMMA” ([0103]) of undisclosed composition and undisclosed particle size and distribution in example 1; the remaining inventive examples use the same material. Accordingly, when only considering the disclosed claim scope and comparing it to the data provided, Examiner cannot concur that the data provided in the response is commensurate with the claimed scope of the claimed heat-resistant organic particles.
	Regarding the (2) organic heat-resistant binder, Applicant’s disclosure teaches that the organic heat-resistant binder may be selected from polyvinylalcohol, polyvinylpyrrolidone, carboxymethylcellulose, polyamide, polyacrylic acid, and poly N-vinylacetamide (PNVA) ([0056] of PG-Pub).
	In contradistinction, Applicant’s examples only used polyvinylpyrrolidone (PVP) as an organic heat-resistant binder ([0098], see also [0100]-[0102]). Accordingly, when only considering the disclosed claim scope and comparing it to the data provided, Examiner cannot concur that the data provided in the response is commensurate with the claimed scope of the claimed organic heat-resistant binder. 
Regarding the (3) organic adhesive binder, Applicant’s disclosure teaches that the organic adhesive binder may be formed of for example, polymethylmethacrylate, polybutylmethacrylate, polyethylmethacrylate, and poly 2-ethylhexylacrylate. 
In contradistinction, Applicant’s examples only used poly 2-ethylhexylacrylate as an organic adhesive binder ([0098], see also [0100]-[0102]). Accordingly, when only considering the disclosed claim scope and comparing it to the data provided, Examiner cannot concur that the data provided in the response is commensurate with the claimed scope of the claimed organic adhesive binder.
As noted above, the claim terms (1) heat-resistant organic particles, (2) an organic heat-resistant binder, and (3) an organic adhesive binder are at the very least, disclosed more broadly when compared to the evidence of alleged unexpected results. That is, the alleged unexpected results show an improvement in properties for one species (having (1) PMMA, (2) PVP and (3) poly 2-ethylhexylacrylate, respectively) in the claimed ratio of organic heat-resistant binder to adhesive binder from 7:3 to 9:1. Accordingly, there is insufficient evidence of record for Examiner to consider the alleged unexpected results as being commensurate with the scope of the claims (see In re Clemens cited above and MPEP 716.02(d)).
Examiner also notes that the above determination is only made in relation to the disclosed claim scope, i.e., those chemical compounds that are necessarily disclosed in the specification. Examiner is of the opinion that the claim terms, when interpreted under the broadest reasonable interpretation standard (see MPEP 2111), likely have much broader scope than disclosed. However, this point is moot because as shown above the alleged unexpected results are not commensurate with the disclosed claim scope. Thus, the alleged unexpected results cannot be commensurate with the scope of the claims even without considering the broadest reasonable interpretation of the claim terms. 
Claim 1 also requires:
“…wherein the heat-resistant organic particles have a thermal decomposition temperature of 150°C or higher and a particle diameter of 100 nm to 300 nm…, wherein the organic heat-resistant binder is a first organic material having a glass transition temperature of 130°C to 200°C, wherein the organic adhesive binder is a second organic material having a glass transition temperature of -40°C or lower…” (Claim 1)
The same analysis given above in relation to the chemical species applies to these disclosed ranges. That is, there is insufficient evidence of record to suggest that the unexpected results are commensurate with the disclosed thermal decomposition temperature, particle diameter, and glass transition temperatures. In fact, it is unclear if these properties are provided at all in relation to examples in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukuchi (KR20160079623A, machine translation provided earlier in prosecution referred to below) in view of Tanaka (WO2017094250A1; US20180327639A1 referred to as English translation thereof). 
Regarding claim 1, Fukuchi teaches a separator (separator 40, FIG. 1; [0044]) for a lithium secondary battery (battery 10, FIG. 1; [0044]) comprising:
	a porous substrate (base material 40a, FIG. 1; [0072], [0075]); and
	 a coating layer (coating layers 40a, 40b) disposed on at least one side of the porous substrate (see FIG. 1), wherein the coating layer contains:
		heat-resistant particles (inorganic particles; [0076]-[0077]; see explanation below)
an organic heat-resistant binder (hard segment of IPN type acrylic resin, [0083]; see explanation below), and 
an organic adhesive binder (soft segment of IPN type acrylic resin, [0083]; see explanation below).
Fukuchi does not explicitly teach wherein the organic heat-resistant binder is a first organic material having a glass transition temperature of 130°C to 200°C. However, Fukuchi teaches an encompassing overlapping range of 50°C to 200°C ([0019]).
Fukuchi does not explicitly teach wherein the organic adhesive binder is a second organic material having a glass transition temperature of -40°C or lower. However, Fukuchi teaches an overlapping range of -100°C to 30°C ([0019]), which overlaps in the range of -100°C to -40°C.
Fukuchi does not explicitly teach wherein a mixing weight ratio of the organic heat-resistant binder and the organic adhesive binder is 7:3 to 9:1. However, Fukuchi teaches several examples of varying ratios (6:4 ([0162]), 7:3 ([0167]), 8:2 ([0169])). Thus, Fukuchi is held to teach a range at least as broad as 6:4 to 8:2, which overlaps with the instantly claimed range of 7:3 to 9:1 in the overlapping range of 7:3 to 8:2.
“In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05 §I. In the instant case, the glass transition temperatures of the organic heat-resistant binder and the organic adhesive binder, and the mixing weight ratio thereof overlap with that of the instantly claimed invention. Thus, a prima facie case of obviousness exists.
Regarding the organic heat-resistant binder and the organic adhesive binder, Fukuchi teaches an interpenetrating network ([0019]). The polymers in an interpenetrating network are not covalently bonded. In other words, an interpenetrating network is a material formed of two distinct homopolymers or copolymers and is not itself considered a copolymer. Thus, the interpenetrating network is held as being two distinct polymers in the same manner as instantly claimed.
Fukuchi does not teach the heat-resistant organic particles (Fukuchi teaches inorganic particles), or wherein the heat-resistant organic particles have a thermal decomposition temperature of 150°C or higher and a particle diameter of 100 nm to 300 nm.
However, Tanaka teaches the deficient limitation. Tanaka relates to a coating layer for separators and/or electrodes in lithium ion batteries (abstract) and is thus analogous art.
Tanaka teaches heat-resistant organic particles (particles having core-shell structure ([0033]-[0071]); the particles have a similar chemical composition to that as disclosed in the specification and thus are considered to meet the, “heat-resistant” limitation because these organic particles have substantially identical composition and structure to the instantly claimed organic particles. See MPEP 2112.01 §I.
Tanaka does not explicitly teach wherein the heat-resistant organic particles have a particle diameter of 100 nm to 300 nm. However, Tanaka teaches the particle diameter is broadly from 0.01 µm to 1 µm, i.e., 10 nm to 1000 nm ([0089]). Thus, the instantly claimed range overlaps with that of Tanaka at 100 nm to 300 nm. “In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (see case law discussion of overlapping ranges above).
It is known in the art that organic particles and/or inorganic particles can be used for coating a porous separator for a lithium secondary battery (see e.g., Tanaka: “[t]he separator is not particularly limited and any separator known in the art can be used. Examples of separators include microporous membranes, porous membranes and nonwoven fabrics which comprise… porous resin coats which comprise inorganic ceramic powder… and aggregates of insulating material particles” ([0130])). Moreover, it is known that inorganic and organic particles perform substantially the same function, i.e., to partially occlude the surface of the porous separator and form a porous network for electrolytic solution. Thus, it would have been obvious before the effective filing date of the claimed invention to have included the heat-resistant organic particles of Tanaka in the coating for the separator of Fukuchi to arrive at the claimed invention. The skilled person would have been motivated to do so in order to provide a non-aqueous secondary battery adhesive layer that can exhibit good adhesion ([0011], [0017], [0029]).
Regarding claim 2, Fukuchi in view of Tanaka teaches the separator of claim 1 as described above.
Tanaka teaches a binder and organic particles are included in an amount from 100:0.1 (i.e., 1000:1) to as little as 100:20 (i.e., 5:1). Thus, the weight ratio of Tanaka overlaps with that instantly claimed (see case law of overlapping ranges above in rejection of claim 1). 
Thus, the proposed combination of Fukuchi and Tanaka would have necessarily resulted in a coating wherein a ratio of the weight of the heat- resistant organic particles and the total weight of the organic heat-resistant binder and the organic adhesive binder is 30:1 to 1:1.
Regarding claim 3, Fukuchi in view of Tanaka teach the separator of claim 1 as described above. Fukuchi in view of Tanaka also necessarily teach wherein the heat-resistant organic particles include a compound having a core/shell structure (see rejection of claim 1 above; Tanaka is relied upon for core/shell particles.
Regarding claim 4, Fukuchi in view of Tanaka teach the separator of claim 1 as described above. Fukuchi in view of Tanaka also necessarily teach wherein the heat-resistant organic particles include a crosslinked polymer (see [0021], [0037], [0046] of Tanaka; both the core and shell appear to be cross-linkable, see [0037] and [0063] of Tanaka). 
Regarding claim 5, Fukuchi in view of Tanaka teach the separator of claim 4 as described above. Fukuchi in view of Tanaka also necessarily teach wherein the crosslinked polymer is a crosslinked material obtained through a crosslinking reaction of a polymerizable monomer (see [0020] and [0021] of Tanaka) having a crosslinkable functional group (see [0021] of Tanaka and rejection of claim 4 above), or a crosslinked material obtained through a crosslinking reaction of the polymerizable monomer having a crosslinkable functional group and the binder (although it is not necessary for the rejection of the claim, it is believed that this limitation would also be met due to the crosslinking functionality of the core and shell polymer chemistry cited above). 
Regarding claim 6, Fukuchi in view of Tanaka teach the separator of claim 4 as described above. Fukuchi in view of Tanaka also necessarily teach wherein the crosslinked polymer is a reaction product obtained through a crosslinking reaction of one or more selected from an acryl-based polymer, a methacryl-based polymer, polydiallylphthalate, polyimide, polyurethane, and polystyrene (see rejection of claim 4 above; at least methacryl-based polymers are disclosed [0037] of Tanaka) and a crosslinking agent (see [0046] of Tanaka).
Regarding claim 7, Fukuchi in view of Tanaka teach the separator of claim 4 as described above. Fukuchi in view of Tanaka also necessarily teach wherein the crosslinked polymer is crosslinked polymethyl(meth)acrylate, crosslinked polyethyl(meth)acrylate, crosslinked polybutyl(meth)acrylate, crosslinked polyisopropyl crosslinked poly(meth)acrylate, crosslinked poly-n-butyl (meth)acrylate, crosslinked polysec-butyl(meth)acrylate, crosslinked polyisobutyl (meth)acrylate, crosslinked poly(tert-butyl(meth)acrylate), crosslinked polycyclohexyl(meth)acrylate, crosslinked poly(meth)acrylamide ([0020] of Tanaka), or crosslinked polystyrene.  See [0038] of Tanaka and rejection of claim 4 above.
Regarding claim 8, Fukuchi in view of Tanaka teach the separator of claim 1 as described above. Fukuchi also teaches wherein the organic heat-resistant binder includes one or more selected from the group consisting of polyvinylalcohol, polyvinylpyrrolidone, carboxymethylcellulose, polyamide (“The hard segment may comprise at least one selected from the group consisting of poly N- (isobutoxymethyl) acrylamide… poly N-phenylmethacrylamide” (emphasis added, [0021]); these materials belong to the broad class of polyamides claimed), polyacrylic acid, and poly N- vinylacetamide (PNVA). 
Regarding claim 10, Fukuchi in view of Tanaka teach the separator of claim 1 as described above.
Fukuchi in view of Tanaka does not explicitly teach wherein a puncture strength of the porous substrate is greater than or equal to 250 gf, a puncture strength per separator thickness is greater than or equal to 8 gf/mm, a breakdown voltage (BDV) of the separator is greater than or equal to 0.5 kV, an elongation ratio in a transverse direction (TD) of the separator is 100% or greater, and an average thermal shrinkage rate in a longitudinal direction (MD) and in the transverse direction (TD) of the separator at 130°C for 5 minutes is 5% or less.  
However, Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, the alleged product of Fukuchi in view of Tanaka is held to have substantially identical structure and composition as claimed. Accordingly, the skilled person would have expected the same properties because, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 §II. Thus, Fukuchi in view of Tanaka is held to inherently meet the claimed properties of claim 10.
Regarding claim 12, Fukuchi in view of Tanaka teach the separator of claim 1 as described above. Fukuchi does not explicitly teach wherein the coating layer has a thickness of 0.1 micron to 3 microns. Fukuchi is silent to the thickness of the coating layer. However, Tanaka broadly teaches the thickness of the layer can be from 0.1 micron to 5 microns ([0106]). 
“In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05 §I. Thus, it would have been obvious to utilize a thickness of 0.1 micron to 3 microns because Tanaka teaches a thickness of 0.1 micron to 5 microns, which overlaps with the instantly claimed range of 0.1 micron to 3 microns.
Moreover, the skilled person could have combined the prior art elements (i.e., the separator of Fukuchi in view of Tanaka and the thickness of the layer as taught by Tanaka) by known methods (see MPEP 2143 §I.A). In doing so, the skilled person would have recognized that the results of the combination would have been predictable. Thus, it would have been obvious before the effective filing date of the claimed invention to combine the separator of claim 1 as taught by Fukuchi in view of Tanaka with the disclosed coating layer thickness of Tanaka to arrive at the claimed invention wherein the coating layer has a thickness of 0.1 micron to 3 microns. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding the remaining limitations, “wherein the separator has a density of 0.5 g/m2 to 1 g/m2 , and wherein the separator has an air permeability of 100 sec/100 cc to 400 sec/100 cc,” Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, the separator as taught by Fukuchi in view of Tanaka teaches substantially identical structure and composition to the claimed invention. Thus, Fukuchi in view of Tanaka is held to inherently meet the claimed properties of claim 12.
Regarding claim 13, Fukuchi in view of Tanaka teach the separator of claim 1. Fukuchi teaches a lithium secondary battery (battery 10, FIG. 1) comprising a positive electrode (positive electrode 20, FIG. 1), a negative electrode (negative electrode 30, FIG. 1) and the separator (separator 40, FIG. 1) interposed therebetween.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukuchi (KR20160079623A) in view of Tanaka (US20180327639A1), and further in view of Lee (WO2015084053A1, machine translation provided earlier in prosecution referred to below). 
Regarding claim 9, Fukuchi in view of Tanaka teach the separator of claim 1 as described above. Fukuchi also teaches wherein the organic adhesive binder includes one or more selected from the group consisting of polymethylmethacrylate, polybutylmethacrylate, polyethylmethacrylate, and poly 2-ethylhexylacrylate.  Fukuchi broadly teaches the organic adhesive binder is an acrylic resin ([0083]), which is the genus to which the claimed species belong. Fukuchi specifically teaches acrylic resins such as polybutyl acrylate, 2-cyanoethyl acrylate ([0096]) but not the claimed acrylic species.
	However, Lee teaches the deficient limitation. Lee relates to separators having coating layers with particles (pg. 1, ¶6-8) and is thus analogous art.
	Lee teaches the binder may be homopolymer or copolymer, such as an acrylate binder (note that acrylic is a synonymous term with acrylate, as taught by Fukuchi) (pg. 5, ¶5). Lee teaches various acrylate binders, the ones claimed being “methyl (meth) acrylate” (i.e., polymethylmethacrylate as claimed), “butyl (meth) acrylate” (i.e., polybutylmethacrylate as claimed). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the acrylate materials of Lee into the separator of claim 1 as taught by Fukuchi in view of Tanaka because Fukuchi teaches the genus of acrylics/acrylates suitability as a binder and Lee teaches the claimed species of that genus are also suitable as binder materials.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Fukuchi (KR20160079623A) in view of Tanaka (US20180327639A1), and further in view of Yasuhiro (WO2010134501A1). A machine translation of Yasuhiro accompanies this Action and is referred to below.
Regarding claim 11, Fukuchi in view of Tanaka teach the separator of claim 1 as described above.
Neither Fukuchi nor Tanaka teach wherein an iron content in the separator is 10 ppm or less.  
However, Yasuhiro teaches the deficient limitations. Yasuhiro relates to separators (porous film, “Technical Field” section) having a nonconductive particles (pg. 2, ¶4) and is thus analogous art. 
Yasuhiro teaches it is preferable to have nonconductive particles having “metallic foreign substance content” of 100 ppm or less, and preferably 50 ppm or less, including iron (pg. 3, ¶3 to pg. 4 ¶1). Moreover, Yasuhiro teaches various examples where the iron content was 30 ppm or less (pg. 33, ¶4).
“In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05 §I. Thus, in a first aspect, the claimed range of iron content would have been obvious because the disclosed range of 100 ppm iron or less overlaps with that of the instant claim in the range of 10 ppm or less. 
In the alternative and in a second aspect, Yasuhiro teaches that the foreign metal content (including iron as claimed as described above) is a result-effective variable. See pg. 4 ¶1: “the smaller the content is, the less deterioration of the battery characteristics occurs.” Yasuhiro therefore recognizes that the iron content is result-effective for the battery characteristics. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the separator of claim 11 wherein the iron content is 10 ppm or less.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the separator of claim 1 as taught by Fukuchi in view of Tanaka such that wherein an iron content in the separator is 10 ppm or less. The skilled person would have been motivated to do so to prevent the deterioration of the battery characteristics (pg. 4, ¶1).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20160293999A1: this reference discloses a substantially similar separator as instantly claimed, except in that inorganic particles are used instead of organic particles. See, e.g., examples 1 and 2 at [0054]-[0055]. The composition of the first and second binders are similarly varied throughout the remaining examples (see examples 3-5, [0056]-[0058]) in ranges that correspond to the instantly claimed ranges.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721